UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07318 Pioneer Series Trust VIII (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer International Equity Fund Schedule of Investments 2/28/2017 (unaudited) Shares Value COMMON STOCKS - 97.6% Energy - 5.0% Oil & Gas Equipment & Services - 1.7% Schlumberger, Ltd. $ Integrated Oil & Gas - 3.3% Royal Dutch Shell Plc $ TOTAL SA $ Total Energy $ Materials - 7.0% Diversified Chemicals - 0.7% BASF SE $ Specialty Chemicals - 1.8% Croda International Plc $ Construction Materials - 1.3% CRH Plc $ Paper Packaging - 3.2% Amcor, Ltd. $ Smurfit Kappa Group Plc $ Total Materials $ Capital Goods - 15.2% Aerospace & Defense - 2.0% BAE Systems Plc $ Building Products - 4.0% Daikin Industries, Ltd. $ Kingspan Group Plc $ Electrical Components & Equipment - 3.6% ABB, Ltd. $ Schneider Electric SE $ Heavy Electrical Equipment - 1.6% Mitsubishi Electric Corp. $ Industrial Conglomerates - 2.1% Siemens AG $ Agricultural & Farm Machinery - 1.9% Kubota Corp. $ Total Capital Goods $ Automobiles & Components - 2.7% Auto Parts & Equipment - 2.7% NGK Spark Plug Co., Ltd. $ Valeo SA $ Total Automobiles & Components $ Consumer Durables & Apparel - 5.0% Consumer Electronics - 1.0% Panasonic Corp. $ Homebuilding - 2.5% Cairn Homes Plc $ Persimmon Plc $ Household Appliances - 1.0% Electrolux AB $ Apparel, Accessories & Luxury Goods - 0.5% Pandora A/S $ Total Consumer Durables & Apparel $ Consumer Services - 3.2% Hotels, Resorts & Cruise Lines - 1.4% Carnival Plc $ Restaurants - 1.8% Whitbread Plc $ Total Consumer Services $ Media - 2.5% Advertising - 1.3% Publicis Groupe SA $ Broadcasting - 1.2% ITV Plc $ Total Media $ Food & Staples Retailing - 1.3% Drug Retail - 1.3% Sundrug Co., Ltd. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 5.2% Packaged Foods & Meats - 5.2% Danone SA $ Kerry Group Plc Nestle SA $ Total Food, Beverage & Tobacco $ Household & Personal Products - 5.2% Household Products - 1.4% Henkel AG & Co. KGaA $ Personal Products - 3.8% L'Oreal SA $ Unilever NV $ Total Household & Personal Products $ Health Care Equipment & Services - 3.5% Health Care Supplies - 1.9% Hoya Corp. $ Health Care Services - 1.6% Fresenius SE & Co. KGaA $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 6.5% Biotechnology - 1.8% Shire Plc $ Pharmaceuticals - 3.7% Novartis AG $ Roche Holding AG $ Life Sciences Tools & Services - 1.0% Gerresheimer AG $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 8.0% Diversified Banks - 8.0% Aldermore Group Plc $ Barclays Plc BNP Paribas SA ING Groep NV Swedbank AB $ Total Banks $ Diversified Financials - 2.7% Diversified Capital Markets - 1.3% UBS Group AG $ Financial Exchanges & Data - 1.4% Euronext NV $ Total Diversified Financials $ Insurance - 4.0% Multi-line Insurance - 4.0% AXA SA $ Zurich Insurance Group AG $ Total Insurance $ Software & Services - 0.8% IT Consulting & Other Services - 0.8% HCL Technologies, Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 4.4% Technology Hardware, Storage & Peripherals - 1.3% Samsung Electronics Co., Ltd. $ Electronic Equipment Manufacturers - 1.6% Keyence Corp. $ Electronic Components - 1.5% Alps Electric Co., Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.9% Semiconductor Equipment - 1.4% Tokyo Electron, Ltd. $ Semiconductors - 3.5% Infineon Technologies AG $ Taiwan Semiconductor Manufacturing Co., Ltd. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 3.6% Integrated Telecommunication Services - 2.4% Nippon Telegraph & Telephone Corp. $ Orange SA $ Wireless Telecommunication Services - 1.2% KDDI Corp. $ Total Telecommunication Services $ Utilities - 1.4% Electric Utilities - 1.4% SSE Plc $ Total Utilities $ Real Estate - 5.6% Diversified REIT - 1.4% Hibernia Real Estate Investment Trust plc $ Diversified REIT - 1.8% Hibernia Real Estate Investment Trust plc $ Merlin Properties Socimi SA $ Real Estate Operating Companies - 2.4% Grand City Properties SA $ Vonovia SE $ Total Real Estate $ TOTAL COMMON STOCKS (Cost $140,092,400) $ TOTAL INVESTMENT IN SECURITIES - 97.6% (Cost $140,092,400) (a) (b) $ OTHER ASSETS & LIABILITIES - 2.4% $ TOTAL NET ASSETS - 100.0% $ REIT Real Estate Investment Trust. (a) At February 28, 2017, the net unrealized appreciation on investments based on cost for federal income tax purposes of $141,069,998 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Distributions of investments by country of domicile (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: Japan % United Kingdom France Ireland Germany Switzerland Netherlands Sweden Curacao Taiwan, Province Of China Australia Spain South Korea Other (individually less than 1%) Luxembourg % Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (Including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of February 28, 2017, in valuing the Fund’s investments: Level 1 Level 2 Level 3 Total Common Stocks Energy Oil & Gas Equipment & Services $ $
